Robert L. Sterup

BROWN LAW FIRM, P.C.
315 North 24" Street

P.O. Drawer 849

Billings, MT 59103-0849
Tel. (406) 248-2611

Fax (406) 248-3128
rsterup@brownfirm.com
Attorneys for Defendant

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

CAPITOL SPECIALTY INSURANCE ) Cause No.: CV 17-54-SPW-TIJC
CORPORATION,

DECLARATION OF
Plaintiff, HANNAH STONE, Esq.

Counter-defendant,
VS.

BIG SKY DIAGNOSTIC IMAGING,
INC.,

Defendant/
Counterclaimant

 

I, Hannah Stone, pursuant to 28 U.S.C. § 1746, declare as follows:
1. Iam over the age of 18 and competent to be a witness in this case.
Attached hereto as Exhibit A is a true and accurate copy of my resume setting

forth my education, experience and court admissions.

Declaration of Hannah Stone, Esq. Page 1
2. Ihave been engaged by Big Sky Diagnostic Imaging, Inc. (“BSDI’) to
review the fee recoupment claim of Capitol Specialty Insurance Corporation
(“CSIC”).

3. I have experience litigating cases alleging professional negligence,
including defending insureds in claims involving medical malpractice and
failure or delay in diagnosis.

4. Patricia and Greg Harby filed the Underlying Lawsuit against BSDI
and Dr. Jesse Cole on September 14, 2016. CSIC accepted defense of BSDI,
engaging the Crowley Fleck law firm for that purpose. Dr. Cole separately was
represented by the Browning, Kaleczyc, Berry & Hoven (“BKBH”) law firm.

5. The Harbys dismissed their claims against BSDI with prejudice in
March 2018, without any payment by CSIC or BSDI to the Harbys.

6. During the period December 2, 2016 to March 9, 2018 when the
claims against BSDI were dismissed, Crowley Fleck filed one (1) substantive
pleading, a motion for protective order (excluding unopposed non-substantive
motions). During that time Crowley Fleck participated in (9) nine depositions.
Crowley Fleck promulgated three (3) sets of written discovery and responded to
one (1) set of written discovery.

7. I have been provided by the office of counsel for BSDI with the

following breakdown of the fees claimed by CSIC:

Declaration of Hannah Stone, Esq. Page 2
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Category Total Hours | Total Fees
Review of medical 198.5 $24,721
records, prepare

chronology,

Analyze issues, case 542.4 $113,830.95
strategy, research

Communications with Dr. | 32.1 $7,447.50
Cole’s counsel

Communications with 11.8 $2,796.00
plaintiff's counsel

Communications with 19.2 $4,392.00
BSDI/Popovich

Reports to CSIC 143.5 $29,212.50
Communications with 13.7 $3,120.00
CSIC

Experts 232.7 $50,941.00
Non-substantive 5.6 $1,227.00
pleadings

Substantive Pleadings 48.4 $9,911.50
Written Discovery 283.4 $49,642.50
Depositions 169.1 $36,392.00
TOTAL 1,700.40 $333,633.95

 

 

 

 

Declaration of Hannah Stone, Esq.

Page 3
8. When determining what constitutes a reasonable attorney fee award,
a non-exclusive list of factors to be considered includes: (1) the amount and
character of the services rendered; (2) the labor, time and trouble involved; (3)
the character and importance of the litigation in which the services were
rendered; (4) the amount of money or the value of the property to be affected;
(5) the professional skill and experience called for; (6) the attorneys' character
and standing in their profession; and (7) the results secured by the services of
the attorneys. Houden v. Todd, 2014 MT 113, 99 37, 375 Mont. 1, 324 P.3d
1157 (citing Plath v. Schonrock, 2003 MT 21, 936 , 314 Mont. 101, 64 P.3d
984) (commonly referred to as the “Plath factors.”).

9. In my opinion the attorney fees based upon the billing statements of
the Crowley Fleck law firm exceed those reasonably incurred in the defense of
a matter of similar proportion and duration, as follows:

a. The amount and character of services and time rendered: Based upon
my review of the billing statements submitted in support of the request
for an award of attorney fees, it is my opinion a portion of the time and
fees shown in those statements is redundant and excessive, and
consequently merits a downward adjustment in the fee claim. For
example, Crowley Fleck billed 542.4 hours ($113,830.95 in fees)

attributed to “analyze issues, case strategy, research.” Given the size and

Declaration of Hannah Stone, Esq. Page 4
complexity of the case and legal issues, this amount exceeds that
typically incurred in similar matters in which no novel issues are
presented, no motion practice is engaged in, and no trial takes place.
Further, there are multiple entries for attorney time, both partner and
associate, that duplicate entries for the same activity, such as researching,
reviewing and analyzing the same legal issue. A downward adjustment
in this category is merited.

Further, $49,642.50 in fees, or 283.4 hours, were incurred for written
discovery. Given only three sets of discovery was issued and only one set
responded to, neither of which surpassed the amount of requests
authorized by the Rules of Civil Procedure, 283.4 hours exceeds amounts
typically incurred for conventional requests and responses as described
by the discovery. This amount is in addition to $24,721 or 198.5 hours
devoted to “reviewing of medical records, chronology,” which appears to
be duplicative of later entries devoted to responding to discovery.

The billing statement from Crowley Fleck additionally shows
approximately 143.5 hours between multiple attorneys spent on reports to
CSIC, for a total of $29,212.50 in fees. Given the reporting requirements
of CSIC are not dispositive of issues in the case, and not a necessary

function of the defense of the claim, this amount warrants deduction.

Declaration of Hannah Stone, Esq. Page 5
It may well be that such time expended was not excess or redundant,
however this amount of time exceeds that typically seen in a case of this
magnitude. As such, a downward adjustment is justified.

b. The labor, time and trouble involved: The Crowley Fleck firm was
involved in the claim for fifteen months. While nine depositions were
conducted, no dispositive motions or other motions were filed.’ No
discovery disputes are reflected, nor were third party claims or counter-
claims envisioned. As such, the time and labor involved is not reflective
in a matter if similar scope and size, meriting a decrease in fees.

c. Character and importance of the litigation: Based upon a review of the
Complaint, as well as the Answers of BSDI and Dr. Cole, the character of
the underlying litigation was a relatively straightforward professional
negligence claim, and a straightforward loss of consortium claim. The
Complaint does not present any unique or obscure basis for claimed
relief. Further, as the result of the litigation was a settlement and
dismissal without substantive or dispositive filings or motion practice, it
does not establish a unique or new point of law in Montana was present
in the matter. To this end, the Crowley Fleck firm incurred 232.7 hours

or $50,941.00 for work devoted to “experts,” which includes several out-

 

' A comparison of the parallel amounts incurred by BKBH is discussed below.

Declaration of Hannah Stone, Esq. Page 6
of-state flights to attend brief in-person meetings with expert witnesses,
which is atypical of Montana practitioners who frequently utilize
telephone or video conferencing for out-of-state expert consultations.
Considering this factor, I find the fees charged are excessive.

d. Amount of money or value of property affected: The Harbys initially
alleged damages in the amount of $204,000.00 in medical expenses,
$1,300.00 in out of pocket expenses, and $7,293.00 in relocation
expenses. Plaintiffs further alleged non-economic damages in the
amount of $1,500,000, however such damages are subject to Montana’s
non-economic damage cap of $250,000. Mont. Code Ann. § 25-9-411.
Given the case resolved without any payment by CSIC or BSDI to the
Harbys, thus a considerable reduction from the amounts alleged, and
substantially less than the fees incurred, under this factor, I find the fees
charged are excessive.

e. The professional skill and experience called for: Discussed supra, neither
the Complaint nor BSDI’s Answer present any esoteric or unique
litigation issues requiring the skill and experience possessed by a discreet
subset of attorneys, whether located in Montana or elsewhere. As such,
this factor does not support the amount of fees charged, and merits a

downward reduction.

Declaration of Hannah Stone, Esq. Page 7
f. Attorney character and standing: There is no basis to question the
character of any of the principal attorneys representing BSDI (Mr.
Olivier, Mrs. Laslovich, or Ms. Wilmot); nor is there any basis to
question the standing of these attorneys in the legal profession — all are
competent, knowledgeable attorneys.

g. Results secured: BSDI’s attorneys secured favorable result without
mediation, yet achieved dismissal of the underlying suit with prejudice.
This result was secured before any substantive briefing commenced. To
that end, Crowley Fleck incurred 48.4 hours, or $9,911.50 for
“substantive motions,” yet the records indicate the only motion was an
unopposed protective order, again meriting a reduction.

10. In review of the billing invoices produced by the BKBH firm, which
represented Dr. Cole individually in the same action, a total of $155,874.50 in
fees (871.1 hours) were incurred. However, $16,920.00 in fees were incurred
during BKBH’s representation of Dr. Cole at the medical legal panel, and as
such only $138,954.50 (762.3 hours) was incurred following the filing of the
Harbys’ civil claim. BKBH attended 12 depositions, retained two experts, and
like Crowley Fleck did not file any dispositive motions, however, it did engage
in motion practice. BKBH remained in the lawsuit for five months following

the dismissal of BSDI, attended three more depositions than Crowley Fleck, and

Declaration of Hannah Stone, Esq. Page 8
resolved the case following formal mediation. Applying the same analysis to
the claim for attorney fees made by Crowley Fleck, as compared to those
incurred by BKBH, it is my opinion that the fees incurred by the BKBH firm
represents a reasonable sum for attorney fees given the Plath factors, and as
such the amounts incurred by Crowley Fleck merit a downward adjustment
given the parallel nature of the work performed.

11. Insum, it is my opinion that a portion of the time and fees shown in
the billing statements provided by Crowley Fleck exceed amounts typically
generated in a claim of similar nature, and thus merit a downward adjustment to
an amount commensurate with the fees billed by BKBH, for a reasonable total
of $138,954.50 (762.3 hours).

I declare under penalty of perjury and the laws of the State of Montana that

the facts set forth above are true and correct.

7 |" ,
DATED this * VU day of April, 2019.

  

 

Hannah Stone, Sq.

Declaration of Hannah Stone, Esq. Page 9
EXHIBIT A
HANNAH STONE
Milodragovich, Dale & Steinbrenner, P.C.

(406) 728-1455 & hstone@bigskylawyers.com

 

SHAREHOLDER

 

Doctor of Jurisprudence
University of Montana School of Law, Missoula, Montana, 2010

 

¢¢¢

Bachelor of Arts in Communication Studies, cum laude
Communication Studies
California State University Northridge, 2005

 

LEGAL EXPERIENCE~

 

ATTORNEY/SHAREHOLDER
Milodragovich, Dale & Steinbrenner, P.C., Missoula, Montana, October 2010 — Present
¢ Represents insureds in personal injury, liquor liability, employment and medical negligence lawsuits
+ Serves as counsel and consultant for businesses and non-profits regarding employment and human tights
issues

¢ Represents insurers in analyzing coverage and defending coverage claims by insureds and third parties
¢ Oral advocacy at hearings and trials
+ Multiple appearances before the Montana Medical Legal Panel
¢ Strong research and writing skills at both the district and appellate phases of litigation
LEGAL INTERN

University of Montana Criminal Defense Clinic, Missoula, Montana, August 2009 — May 2010
¢ Represent clients in misdemeanor criminal defense cases; represent clients in federal criminal appeals
¢ Court appearances and jury trials
¢ Research and drafting Federal Appellate motions and briefs

 

_ MEMBERSHIPS & ADMISSIONS

 

¢ Western Montana Bar Association + State Bar of Montana
(President 2016-2017) ¢ The Harmonie Group

¢ American Bar Association ¢ CLM, member

« AUS. District Courts in Montana ¢ 9th Circuit Court of Appeals

 

COMMUNITY INVOLVEMENT

 

¢ Substitute Justice of the Peace, Missoula County Justice Court, Missoula MT
¢ Of Counsel, Children’s Museum Missoula, Missoula MT
¢ Of Counsel, Tamarack Grief Resource Center, Missoula, MT
